       Case 19-16133 Doc 31-1 Filed 08/28/19 Entered 08/28/19 10:03:56                                          Desc
                 Statement Accompanying Relief From Stay Page 1 of 1



                                          REQUIRED STATEMENT
                                TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

Debtor                    Megan L. Leonard,                       Case No             19-16133              Chapter      13
Moving Creditor           Nationstar Mortgage LLC d/b/a Mr.       Date Case Filed     June 05, 2019
                          Cooper

Nature of Relief Sought:            Lift Stay   Annul Stay        Other (describe):
Chapter 13     Date of Confirmation Hearing            August 26, 2019       Date Plan Confirmed
1.      Collateral
        a.          Home
        b.          Car _____
        c.          Other (describe)
2.         Balance Owed as of August 19, 2019 $207,223.47
           Total of all other Liens against Collateral $1,752.00 (per debtor’s schedule)
3.         In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
           amounts and dates of all payments received from the Debtor post-petition.
4.         Estimated Value of Collateral (must be supplied in all cases) $170,000.00 (per Debtor's Schedules)
5.         Default
           a.          Pre-Petition Default
                     Number of months _________________             Amount $_________________
           b.            Post-Petition Default
                     i.          On direct payments to the moving creditor
                              Number of months 2         Amount $2,620.34 (including attorney’s fees and costs)
                     ii.          On payments to the Standing Chapter 13 Trustee
                              Number of months __________       Amount $__________
6.         Other Allegations
           a.           Lack of Adequate Protection § 362(d)(1)
                   i.           No insurance
                   ii.          Taxes unpaid Amount $
                   iii.         Rapidly depreciating asset
                   iv.          Other (describe) Material payment default
           b.               No Equity and not Necessary for an Effective Reorganization § 362(d)(2)
           c.               Other “Cause” § 362(d)(1)
                     i.             Bad Faith (describe)
                     ii.            Multiple Filings
                     iii.           Other (describe) ___________
           d.        Debtor’s Statement of Intention regarding the Collateral
           i.          Reaffirm ii.      Redeem iii. Surrender iv. No Statement of Intention Filed

     Date: August 27, 2019                 Submitted By:            /s/Toni Townsend
                                                                    ARDC# 6289370
                                                                    McCalla Raymer Leibert Pierce, LLC
